SANBORN, Circuit Judge
(dissenting). The Railroad Company had constructed a bridge over the Chariton river for each of its lines ■which was sufficient in size and character to conduct each of its railroads over the channel and the waters of- that stream. The defendant constructed a ditch which tapped the eastern bank of that river above these bridges, and conducted a part, if not all, of its waters across , the railroads at places where there were trestles but no bridges, and thereby made it necessary for the railroad company to construct two new bridges, at the places where the new course of the river crossed the railroads, at an expense of about $40,000. Because, while the owner of a higher.tract of land has the right.to have the surface water naturally coming upon his premises pass off by the' natural drains through or over lower or servient lands, he has no right to open or remove natural barriers and let bn to or over lower or servient lands waters which would not naturally flow there (Dayton v. Rutherford, 128 Ill. 271, 21 N. E. 198; Lambert v. Alcorn, 144 Ill. 313, 33 N. E. 53, 57, 21 L. R. A. 611), it seems to me that the turning of the waters of this river from their natural'course where bridges had been constructed for them into- a new course that entailed upon the railroad company either the loss of its railroads or a necessary expense of $40,000 to build hew bridges for, them was in reality the taking of its property, óf the real value'of its right of way and railroad, and that this ought .hot to be and cannot, be done lawfully without making just compensation therefor under the’Constitutions'of the United States and the state of. Iowa. I am unable to bring my mind to assent to the proposition that either individuals of quasi' public corporations or states may turn rivers from their .natural courses over which railroad companies have constructed ample, viáduets for their roads to new courses which c.ompfel them to construct new viaducts, and may render the old ones ! valueless' without making any compensation, for the real destruction Of'the railroads they thus work unless the companies prevent this destruction by large expenditures for new bridges over the new courses "of the rivets; For these and other-reasons, which it would be useless *299to specify, I have been compelled to dissent from the opinion and conclusion of the majority in this case.
On Petition of Plaintiff in Error to Modify Opinion.
AMIDON, District Judge.
Plaintiff in error, the Chicago, Burlington & Quincy Railroad Company, moves the court to strike out the following language from the opinion filed in this case:
“We do not, however, in the present case, think that plaintiffs measure of damages would be different if there was no water course at the point where tho ditch intersects its lines. The fact of such water course is brought prominently forward in the above decisions of the Supreme Court of Iowa, and in the case of Chicago, Burlington & Quincy R. R. Ch. v. People, 200 TJ. S. 561, 26 Sup. Ct. 341, 50 L. Ed. 598. ⅜ * * Nevertheless we do not think this feature a controlling factor in those decisions.”
The motion recites that in a previous part of the opinion the court had already found that the drain followed the line of a water course, and that under Chicago, Burlington & Quincy Railroad Company v. People, 200 U. S. 561, 26 Sup. Ct. 341, 50 L. Ed. 596, and certain decisions of the Supreme Court of Iowa, the public had an easement in this water course for drainage purposes to which the plaintiff in error was bound to conform its railroad at its own expense. The motion then asserts that this part of the opinion disposes of the actual case before the court, and that the above language is obiter, and will embarrass petitioner in other causes now pending in the states of Iowa and Missouri in which plaintiff’s right to recover the expense of building bridges over public drains which do not .follow water courses is directly involved.
We first observetthat, if the motion is well founded, it should be extended, not only to the language above quoted, but to all subsequent portions of the opinion; for the remainder of the opinion is simply a discussion of authorities in support of the proposition to which plaintiff objects. '
A consideration of the controlling issue in the cause, we think, will show the motion to be without merit. Plaintiff in error bases its claim to recover the expense of constructing and maintaining a permanent bridge over the drain upon the ground that such expense constitutes, within the law of eminent domain, damages for property taken and injured by the opening of the drain across its right of way. If this claim is well founded, any statutes of the state of Iowa which attempt to deprive the company of the right to recover are in direct violation of both the federal and state Constitutions requiring just compensation to he made for property taken or damaged for a public use and forbidding the deprivation of property without due process of law. We were of the opinion, therefore, that the statutes of Iowa, to which much, attention is given in the briefs, were not important in the decision of the case. If plaintiff’s contention was sound as to the nature of its claim, the statutes were void. - If, bn the other hand; the expense of building and maintaining the bridge did not constitute “damages,” within the meaning of that term as used in the law of eminent domain, plaintiff’s claim was clearly without merit. The greater part,of the oral argument and printed brief of learned counsel *300for plaintiff in error is devoted to the citation and discussion of authorities in support of his contention as to the nature of plaintiff’s claim. It is manifest, therefore, that the opinion does not deal/with an issue which he has not tendered, or as to which he has not been fully heard.
The'defendant resisted.liability upon several grounds: (1) The statutes of Iowa, which in our judgment, as already explained, were not important. (2) The claim that the ditch followed a water course, which gave to the public an easement for the construction of a public drain. (3) That the expense of constructing and maintaining the bridge over the- drain did not constitute damages for property taken or injured, within the law of eminent domain.. This latter point is stated at page 17 of the printed brief of defendant in error, though it is not fully discussed. Clearly any matter of fact or of law thus presented, which would defeat the claim of plaintiff in error, is germane to the issue presented by the cause. It is not the practice of courts to rest their decisions upon a single ground, or upon the narrowest possible basis of fact. On the contrary, every consideration which is directly controlling of the actual issue tendered is a legitimate ratio decidendi-This is strikingly illustrated by the decision of the Supreme Court in Union Pacific Railroad Co. v. Mason City & Fort Dodge Railroad Co., 199 U. S. 160, 26 Sup. Ct. 19, 50 L. Ed. 134, and in the decision of this court, speaking by Judge Sanborn, in the same case, 128 Fed. 230, 64 C. C. A. 348. There the trial court based the defendant’s liability upon written contracts. This decision the Supreme Court affirmed. It then went further, and rested defendant’s liability upon a new and independent ground arising out of statutes. It was earnestly urged by distinguished counsel that all that was said in this second part of the opinion'was obiter; but the Supreme Court and this court held that it had the same binding force as that which was said in support of the first ground of the decision.
If the drain followed a water course, the public had a legal1 right or easement to use it, and the plaintiff could base no claim for damages upon such a use. On the other hand, if the expense of building and maintaining the bridge was only an indirect and incidental result of a public improvement for the general welfare (200 U. S., bottom page 593, 26 Sup. Ct., page 341, 50 L. Ed. 596) — if it arose primarily out of plaintiff’s continuing duty to maintain its own railroad — then under no circumstances could it be regarded as damages for property taken or injured. In so ruling, the opinion responds directly to plaintiff’s claim. Argument which shows that plaintiff’s claim is without foundation is manifestly as pertinent to the case as the other defense, which shows that defendant possesses a right inconsistent with such claim. ■
It is also true that there are features which distinguish the present case on the facts from the case of Chicago, Burlington & Quincy R. R. Co. v. People, 200 U. S. 561, 26 Sup. Ct. 341, 50 L. Ed. 596, and the Iowa cases referred to in the -first part of the principal opinion. There the easement of the public in the water course was sustained no further than the drainage of the waters usually flowing in the course and surface waters naturally tributary thereto. In the present case *301the bed of a small stream is enlarged to the width of 100 feet, not for the purpose of carrying off the waters of the stream and tributary surface waters, but for the purpose of diverting part of a river from its natural course into the artificial waterway made by the drawn
It seems to us entirely plain that the second ground of the decision is directly responsive to the claim asserted by plaintiff, and that the cause could .not properly be disposed of without a consideration of the defense which it discusses.
Our attention is also called by the motion to a statute which was passed in Iowa April 2, 1907, more than two years after the drain was established, and at least in part constructed. That statute requires drains in crossing the right of way of a railroad to be located “at the place of the natural water way across such right of way.” Raws 1907, c. 95. Throughout the brief of plaintiff in error in this case it is urged that this statute is not applicable to the drain here in question. We accepted that contention, without expressly deciding the point. We are entirely clear that the section to which our attention is now called could have no application to a drain which had previously been established and in part constructed before the statute was passed.
We, of course, recognize the fact that the entire matter of the location of drains is subject to the control of the Legislature, and there is nothing in the opinion which could throw any doubt upon the rights of railroads under the statute referred to as to drains established after the law became effective.
The motion must be denied.
SANBORN, Circuit Judge, dissents.